KELLEY,
Judge, dissenting.
Because I believe that section 2003 of the *619PERA1 deprives Petitioners of equal protection of the law as guaranteed by Article 1, Sections l2 and 263 of the Pennsylvania Constitution, I would deny the Commonwealth Defendants’ preliminary objection in the nature of a demurrer to Count Two of the Petitioners’ Complaint/Petition, and I would grant the Petitioners’ request for summary relief on this basis. Accordingly, I respectfully dissent.
In outlining the circumstances under which the PERA was enacted by the General Assembly, the Pennsylvania Supreme Court has noted:
Prior to the passage of [the PERA] the prior law prohibited all strikes by public employes and did not require collective bargaining by public employers. The chaotic climate that resulted from this obviously intolerable situation occasioned the creation of a Governor’s Commission to Revise the Public Employe Law of Pennsylvania. This commission, which is commonly referred to as the Hickman Commission, issued a report recommending the repeal of the then existing law and the passage of new law which would permit the right of all public employes to bargain collectively. In recommending this change the commission suggested the need for collective bargaining to restore harmony in the public sector and to eliminate the numerous illegal strikes and the widespread labor unrest.
“The 1947 Act does not require public employers to bargain collectively with their employes. This has led to an almost complete breakdown in eommuni-cation where the public employer has not chosen to recognize the right of its employes to bargain collectively. In our judgment, this inability to bargain collectively has created more ill will and led to more friction and strikes than any other single cause.”
The declaration of policy contained in [section 101 of the PERA] clearly establishes that the legislature concurred with the commission’s belief that the right to collective bargaining was necessary to promote orderly and constructive relationships between public employers and employees.
In this setting we are forced to conclude that the legislature at the time of the passage of [the PERA] fully recognized that the right of collective bargaining was crucial to any attempt to restore harmony in the public sector. It would be absurd to suggest that the legislature deliberately intended to meet this pressing need by providing an illustory [sic] right of collective bargaining.
Pennsylvania Labor Relations Board v. State College Area School District, 461 Pa. 494, 502-03, 337 A.2d 262, 266 (1975) (footnotes omitted).
As noted by the majority, under section 603 of the PERA,4 a group of public employees who wish to remove an organization as their exclusive bargaining representative may file a rival representation petition with the PLRB. If the rival organization is selected as the representative in the election conducted pursuant to this petition, the rival *620organization replaces the former organization as the employees’ exclusive bargaining representative.
In this case, under the provisions of the 1961 Ordinance which is saved by section 2003, the exclusive bargaining representative of the Petitioners is District Council 33. Although District Council 33 garnered a majority of the votes of Petitioners’ bargaining unit in 1961, in 1995 PFOCO received the majority of the votes of the unit due to dissatisfaction with District Council 33’s representation. However, as also noted by the majority, the 1961 Ordinance, as saved by section 2003, acts as an absolute bar to Petitioners’ right to change their exclusive bargaining representative under Employes of the City of Philadelphia v. Pennsylvania Labor Relations Board, 23 Pa.Cmwlth. 233, 350 A.2d 923 (1976).
Because District Council 33 was elected as the exclusive bargaining representative prior to the adoption of the 1961 Ordinance, the Petitioners are represented by an exclusive bargaining representative for which they never voted. In addition, even though they are dissatisfied with District Council 33’s representation, under the 1961 Ordinance and section 2003 they are precluded from removing this representative. Moreover, their inability to remove District Council 33 as their representative will continue until their employer, the City of Philadelphia, amends its 1961 Ordinance. Thus, as long as the City of Philadelphia is satisfied with District Council 33’s representation of the Petitioners, District Council 33 will remain as their exclusive bargaining representative.
To summarize, in the instant case we are faced with an anomalous situation in which: the employees are represented by an exclusive bargaining representative for which they have never voted; the employees are precluded from removing this exclusive bargaining representative due to an ordinance enacted by their employer; and the employees’ exclusive bargaining representative is beholden to their employer, and not the employees whose interests they purport to represent. Certainly, any collective bargaining rights which are exercised by the employees in such a scheme are entirely illusory, and such a scheme does nothing to further the laudable purposes of the PERA.
In rejecting the Petitioners’ claim that this statutory scheme offends their equal protection rights under the Pennsylvania Constitution, the majority adopts the federal district court’s conclusion that the purposes of the 1961 Ordinance set forth in its preamble, i.e., reduction of administrative costs, stabilization of the employer/employee relationship, uniformity in personnel administration and consistency in the treatment of its employees, constitute legitimate governmental interests. Majority Opinion, p. 617. The majority also finds that the 1961 Ordinance and section 2003 of the PERA bear a rational relationship to the achievement of these legitimate interests. Id. Indeed, the majority finds “that by serving the purposes set forth in the preamble to the 1961 Ordinance, the challenged statutory scheme fosters legitimate governmental interests in a manner which is neither arbitrary nor unreasonable.” Id., p. 617. I find such a determination to be untenable.
Clearly, requiring employees to be represented by an exclusive bargaining representative which they did not elect and which is beholden to the employer, and precluding the employees from ever removing this representative, in no way advances the stabilization of the employer/employee relationship. Any collective bargaining rights which exist in such a case are clearly illusory, and do not promote any of the purported goals which the PERA was enacted to achieve.
In sum, I am convinced that the provisions of Section 2003, which classifies the Petitioners differently from all other public employees in this Commonwealth and precludes them from exercising the collective bargaining rights which all other public employees enjoy, are eminently arbitrary and unreasonable and deny the Petitioners the equal protection of the law as guaranteed by Article 1, Sections 1 and 26 of the Pennsylvania Constitution. Accordingly, I would deny the Commonwealth Defendants’ preliminary objection in the nature of a demurrer to Count Two of the Petitioners’ Complaint/Petition, and I *621would grant the Petitioners’ request for summary relief on this basis.

. Act of July 23, 1970, P.L. 563, as amended, 43 P.S. § 1101.2003. Section 2003 of the PERA states:
Present provisions of an ordinance of the City of Philadelphia approved April 4, 1961, entitled “An Ordinance to authorize the Mayor to enter into an agreement with District Council 33, American Federation of State, County and Municipal Employes, A.F.L.-C.I.O., Philadelphia and vicinity regarding its representation of certain City Employes,” which are inconsistent with the provisions of this act shall remain in full force and effect so long as the present provisions of that ordinance are valid and operative.


. Article 1, Section 1 of the Pennsylvania Constitution states:
All men are bom equally free and independent, and have certain inherent and indefeasible rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing and protecting property and reputation, and of pursuing their own happiness.


. Article 1, Section 26 of the Pennsylvania Constitution states:
Neither the Commonwealth nor any political subdivision thereof shall deny to any person the enjoyment of any civil right, nor discriminate against any person in the exercise of any civil right.


. 43 P.S. § 1101.603.